Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/21, 07/30/21 and 03/10/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anastasia Zhadina (Reg. No.: 48544) on 06/07/22.

The application has been amended as follows: 

1. (Currently Amended) An electronic apparatus comprising:
at least one processor and/or at least one circuit to perform operations of:
in a case that an object included in a captured image is not moving, indicating a region of the captured image corresponding to the object in a first display appearance, and
in a case that the object is moving in the captured image, indicating the region in a second display appearance that is at least different in shape from the first display appearance,
wherein the region is a target region to be subject to focus processing and the focus processing is first focus processing for focusing on a stationary object, and
wherein the processor does not change a display appearance of the region while a display appearance at the time of a shooting preparation instruction is maintained until the shooting preparation instruction is cancelled. 

3. (Cancelled)

4. (Currently Amended) The apparatus according to claim 1, wherein in a case that it is determined by the focusing processing that the region is not in focus, the processor indicates the region in a third display appearance.

5. (Cancelled)

6. (Currently Amended) The apparatus according to claim 1, wherein the focus processing is second focus processing for focusing on a moving object, and in a case that the object is moving in the captured image while the shooting preparation instruction is being made, the processor indicates the region in the first display appearance, and in a case that the object is not moving in the captured image, the processor indicates the region in the second display appearance.

10. (Currently amended) A method of controlling an electronic apparatus, the method comprising:
controlling such that in a case that an object included in a captured image is not moving, a region of the captured image corresponding to the object is indicated in a first display appearance, and
in a case that the object is moving in the captured image, the region is indicated in a second display appearance that is at least different in shape from that of the first display appearance, 
wherein the region is a target region to be subjected to focus processing and the focus processing is first focus processing for focusing on a stationary object, and
wherein, in the controlling, a display appearance of the region is not changed while a display appearance at the time of a shooting preparation instruction is maintained until the shooting preparation instruction is released.

12. (Cancelled)

13. (Currently Amended) The method according to claim 10, wherein in the controlling, in a case that it is determined by the focus processing that the region is not in focus, the region is indicated in a third display appearance.

14. (Cancelled)

15. (Currently Amended) The method according to claim 10, wherein the focus processing is processing for focusing on a moving object, and in the controlling, in a case that the object is moving in the captured image while the shooting preparation instruction is being made, the region is indicated in the first display appearance, and in a case that the object is not moving in the captured image, the region is indicated in the second display appearance.


19.  (Currently Amended) A non-transitory computer-readable storage medium storing a program for causing a computer to execute operations of:
controlling such that in a case that an object included in a captured image is not moving, a region of the captured image corresponding to the object is indicated in a first display appearance, and
in a case that the object is moving in the captured image, the region is indicated in a second display appearance that is at least different in shape from that of the first display appearance, 
wherein the region is a target region to be subjected to focus processing and the focus processing is first focus processing for focusing on a stationary object, and
wherein, in the controlling, a display appearance of the region is not changed while a display appearance at the time of a shooting preparation instruction is maintained until the shooting preparation instruction is released.


20.  (Currently amended) An electronic apparatus comprising:
at least one processor and/or at least one circuit to perform operations of:
displaying on a screen of a display unit, a captured image and a graphic indicating a region corresponding to an object included in the captured image,
wherein the region is configured by of at least one of a plurality of unit regions included in the screen; and
in a case that the region includes two or more unit regions, an outer peripheral frame of the region and an inner grid of the region are displayed in difference display appearances each other in the graphic to be displayed on the screen,
wherein the region is a target region to be subjected to focus processing and the focus processing is first focus processing for focusing on a stationary object, and
wherein the processor does not change a display appearance of the region while a display appearance at the time of a shooting preparation instruction is maintained until the shooting preparation instruction is cancelled. 

26. (Currently Amended) A method of controlling an electronic apparatus, the method comprising:
displaying on a screen of a display unit, a captured image and a graphic indicating a region corresponding to an object included in the captured image,
wherein the region is configured by of at least one of a plurality of unit regions included in the screen, and
in the displaying, in a case that the region includes two or more unit regions, an outer peripheral frame of the region and an inner grid of the region are displayed in difference display appearances each other in the graphic to be displayed on the screen,
wherein the region is a target region to be subjected to focus processing and the focus processing is first focus processing for focusing on a stationary object, and
wherein a display appearance of the region is not changed while a display appearance at the time of a shooting preparation instruction is maintained until the shooting preparation instruction is released.


32. (Currently Amended) A non-transitory computer-readable storage medium storing a program for causing a computer to execute operations of:
displaying on a screen of a display unit, a captured image and a graphic indicating a region corresponding to an object included in the captured image,
wherein the region is configured by of at least one of a plurality of unit regions included in the screen, and
in a case that the region includes two or more unit regions, an outer peripheral frame of the region and an inner grid of the region are displayed in difference display appearances each other in the graphic to be displayed on the screen,
wherein the region is a target region to be subjected to focus processing and the focus processing is first focus processing for focusing on a stationary object, and
wherein a display appearance of the region is not changed while a display appearance at the time of a shooting preparation instruction is maintained until the shooting preparation instruction is released.


4.) Allowable Subject Matter
Claims 1-2, 4, 6-11, 13 and 15-32 allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An electronic apparatus comprising:
at least one processor and/or at least one circuit to perform operations of:
in a case that the object is moving in the captured image, indicating the region in a second display appearance that is at least different in shape from the first display appearance,
wherein the region is a target region to be subject to focus processing and the focus processing is first focus processing for focusing on a stationary object, and
wherein the processor does not change a display appearance of the region while a display appearance at the time of a shooting preparation instruction is maintained until the shooting preparation instruction is cancelled.”

Dependent Claims 2, 4 and 6-9 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 10, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method of controlling an electronic apparatus, the method comprising:
in a case that the object is moving in the captured image, the region is indicated in a second display appearance that is at least different in shape from that of the first display appearance, 
wherein the region is a target region to be subjected to focus processing and the focus processing is first focus processing for focusing on a stationary object, and
wherein, in the controlling, a display appearance of the region is not changed while a display appearance at the time of a shooting preparation instruction is maintained until the shooting preparation instruction is released.”

Dependent Claims 11, 13 and 15-18 are also allowed due to their dependence on allowed independent claim 10. 

Regarding independent Claim 19, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer-readable storage medium storing a program for causing a computer to execute operations of:
in a case that the object is moving in the captured image, the region is indicated in a second display appearance that is at least different in shape from that of the first display appearance, 
wherein the region is a target region to be subjected to focus processing and the focus processing is first focus processing for focusing on a stationary object, and
wherein, in the controlling, a display appearance of the region is not changed while a display appearance at the time of a shooting preparation instruction is maintained until the shooting preparation instruction is released.”


With regard to independent Claim 20, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An electronic apparatus comprising:
at least one processor and/or at least one circuit to perform operations of:
in a case that the region includes two or more unit regions, an outer peripheral frame of the region and an inner grid of the region are displayed in difference display appearances each other in the graphic to be displayed on the screen,
wherein the region is a target region to be subjected to focus processing and the focus processing is first focus processing for focusing on a stationary object, and
wherein the processor does not change a display appearance of the region while a display appearance at the time of a shooting preparation instruction is maintained until the shooting preparation instruction is cancelled.”


Dependent Claims 21-25 are also allowed due to their dependence on allowed independent claim 20.

 In regard to independent Claim 26, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method of controlling an electronic apparatus, the method comprising:
in the displaying, in a case that the region includes two or more unit regions, an outer peripheral frame of the region and an inner grid of the region are displayed in difference display appearances each other in the graphic to be displayed on the screen,
wherein the region is a target region to be subjected to focus processing and the focus processing is first focus processing for focusing on a stationary object, and
wherein a display appearance of the region is not changed while a display appearance at the time of a shooting preparation instruction is maintained until the shooting preparation instruction is released.”


Dependent Claims 27-31 are also allowed due to their dependence on allowed independent claim 26.

Regarding independent Claim 32, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer-readable storage medium storing a program for causing a computer to execute operations of:
in a case that the region includes two or more unit regions, an outer peripheral frame of the region and an inner grid of the region are displayed in difference display appearances each other in the graphic to be displayed on the screen,
wherein the region is a target region to be subjected to focus processing and the focus processing is first focus processing for focusing on a stationary object, and
wherein a display appearance of the region is not changed while a display appearance at the time of a shooting preparation instruction is maintained until the shooting preparation instruction is released.”

The following are the closest prior-art of record:

Ogawa (US Pub No.: 2019/0191101A1) discloses an image capture control apparatus comprises a touch detector being capable of detecting a touch operation, a tracking unit that tracks a tracking target in a live view image captured by an image capturing unit, and a display control unit that, in response to the touch detector detecting a movement operation of moving a touch position, carries out control to display an indicator at a position, in a display, that is based on a movement amount of the movement operation, and a control unit configured to, in response to a predetermined amount of time elapsing after the touch for making the movement operation has been released, carry out control such that a tracking target determined on the basis of the position of the indicator is tracked by the tracking unit.

Ota (US Pub No.: 2019/0011805A1) discloses an electronic apparatus that achieves both the convenience of touch operation and accurate position specification, and a method for controlling the same. When an area that meets a predetermined condition has been detected in an image, the electronic apparatus executes a function corresponding to a position where a touch has been detected by touch detection means. When the area that meets the predetermined condition has not been detected or area detection is not carried out, the electronic apparatus carries out a process corresponding to an operation for moving a touched position rather than carrying out processing corresponding to the position where the touch has been detected by the touch detection means. Facial frames are displayed by the remote controller control unit on the basis of the communicated facial information, and are examples of mark displays serving as indicators of the positions and sizes of detected faces. For instance, when three faces have been detected, and the display of the facial frame corresponding to the primary face is made different from the other facial frames. The remote controller control unit displays the facial frame having converted the position, size, and so on of the facial area expressed by image coordinates in the facial information in accordance with the resolution of the display unit.


However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 





Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697